Citation Nr: 1617882	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an initial rating in excess 30 percent for post traumatic stress disorder (PTSD) and major depressive disorder (MDD) for the appeal period from November 2, 2007 to September 26, 2012, excluding a period of hospitalization from May 12, 2010 to August 1, 2010, where a temporary total rating has been assigned.

2.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU) for the appeal period from November 2, 2007 to September 26, 2012, excluding a period of hospitalization from May 12, 2010 to August 1, 2010, where a temporary total rating has been assigned.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  The January 2009 rating decision granted service connection for PTSD and MDD and assigned a 30 percent disability rating, effective the date of claim, August 5, 2009.  The April 2014 rating decision assigned a 100 percent disability rating for PTSD, effective September 26, 2012.

The Board notes that an October 2010 determination letter revealed that the Veteran was assigned a temporary 100 percent disability evaluation for the Veteran's PTSD with major depressive disorder from May 12, 2010 to August 1, 2010.  

The Veteran testified at a Travel Board hearing before the undersigned in January 2016; a transcript of that hearing has been associated with the claims file. 

Additionally, the Veteran's claims file includes evidence, including the Veteran's assertions, indicating that he is unemployable due to service-connected PTSD; such evidence raises the matter of the Veteran's entitlement to a TDIU as a component of his claim for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has expanded the appeal to encompass a claim for a TDIU for the appeal period prior to September 26, 2012, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), excluding a period of hospitalization from May 12, 2010 to August 1, 2010, where a temporary total rating has been assigned.  

The issues of entitlement to service connection for erectile dysfunction and hypertension have been raised by the record in an October 2011 statement.  Also, on April 2014 VA Form 21-526EZ, Application for Disability and Related Compensation Benefits, the Veteran filed a formal claim seeking entitlement to an increased rating for diabetes mellitus.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

As a final preliminary matter, the Board notes that this appeal was processes using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

Regarding the claim seeking an increased rating for PTSD and MDD, during his hearing, the Veteran claimed that his prior VA examination did not discuss intensity the frequency in which he experienced his PTSD symptoms.  For example, he had nightmares three to four times a week at the time and still continues to do so.  During the 2007 to 2009 timeframe, he was not working.  Although he retired in 2002, he was in a management position and had reached a point that he was unable to interact with the employees.  He also indicated that he had a difficult time with his supervisor and that he retired as soon as possible to avoid being fired.  He claimed that he was too harsh with disciplining the employees and one time threw a chair at someone.  He believed that his PTSD contributed to the reduction in his overall initiative, flexibility, and efficiency regarding his ability to do his job.  He stated that he did not have a good relationship with his children and that he wasn't very patient with them.  Although he has been married for over 40 years, he reported that he and his wife has several breaks, which he believed were related to his PTSD symptoms.  He stated that he had intrusive thoughts and isolated himself.  He asserted that he experienced the same symptoms in 2008, 2010, and 2012 and that his 100 percent disability rating should go back to 2007, when he filed his claim for benefits.  

Also, in June 2009 correspondence from the Vet Center, in which D.M. Sanders, LMSW, Readjustment Counselor, reported that the severity and frequency of the Veteran's PTSD symptoms directly hindered him in sustaining employment and negatively impacted his relationships with his family members and interactions with other.  In light of the June 2009 correspondence from D.M. Sanders as well as the Veteran's reports regarding the severity in symptoms and the impact on his social interactions and occupation, and given that the November 2008 VA examiner merely noted occupational problems, clarification of the status of the Veteran's PTSD is necessary for the appeal period prior to September 26, 2012.    

Prior to arranging to obtain the further medical opinion described above, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

In October 2007 the Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information, requesting treatment records from Dr. P.J. Brauner from 1985 to the present regarding treatment for PTSD, among other things.  In December 2007, VA requested treatment records from Dr. P.J. Brauner; however, the records were never obtained and associated with the claims file.  There is no indication in the record that the Veteran was notified that the records were not obtained, efforts taken to obtain them were not explained, and further action to be taken was not described to him.  Additionally, the record reflects that the Veteran was hospitalized from May to July 2010 for his PTSD at Menlo Park PTSD Center and such records have not been associated with the Veteran's claims file.  See July 2010 VA treatment records and January 2016 Hearing Transcript.  Although the appeal period during which the Veteran was hospitalized is not currently under consideration, given the limited medical evidence of record, symptoms of the Veteran's PTSD, particularly at the time of his admission and discharge, may shed light regarding the severity of his symptoms during the remaining appeal periods.  Thus, on remand the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, including treatment records from Dr. P.J. Brauner and Menlo Park PTSD Center.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

As for VA records, the claims file includes intermittent VA treatment records from the Central California Healthcare System from January 2006 with apparent periods of missing treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain complete treatment records of pertinent treatment from the Central California Healthcare System (since January 2006), following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

With regard to the TDIU issue, as indicated in the Introduction, the issue of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claim.  See Rice, supra.  Accordingly, a TDIU claim has been raised by the record and is before the Board as a component of his claim for increased evaluation and is inextricably intertwined with such claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, the Veteran's TDIU claim has not been adjudicated in the first instance by the AOJ.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the AOJ in the first instance and such will also allow the AOJ to conduct development of such claim, to include affording the Veteran's proper Veterans Claims Assistance Act of 2000 (VCAA) notice and requesting that he complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of all claims should include consideration of all additional evidence added to the record since the last adjudication.  Adjudication of each higher rating claim should include consideration of whether further "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice that includes an explanation as to the information and evidence needed to substantiate a claim for TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for the appeal period from November 2, 2007 to September 26, 2012 (excluding a period of hospitalization from May 12, 2010 to August 1, 2010) and request that he complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2.  Obtain from the Central California Health Care System, or any other identified VA facility, complete records of evaluation and/or treatment of the Veteran, dated since November 2, 2007.  Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities. 

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, including for treatment records from Dr. P.J. Brauner and Menlo Park PTSD Center.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records. 

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the September 2012 examiner to provide an addendum opinion to address the severity of the Veteran's PTSD during the appeal period from November 2, 2007 to September 26, 2012.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible). 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.

The examiner should conduct a longitudinal review of the record (to the extent possible), identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include comment on the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in October 2008, relevant VA, Vet Center, and private treatment records, as well as any lay and clinical evidence suggesting that his overall mental health symptoms have been worse than was reflected on the October 2008 VA examination, resulting in more severe occupational and social impairment. 

The examiner should consider the Veteran's contentions that his PTSD contributed to the reduction in his overall initiative, flexibility, and efficiency regarding his ability to do his job and that the severity of his PTSD symptoms were the same in 2008 and 2010, as they were in 2012, when he was awarded a higher rating for his symptoms.  Also, in June 2009 correspondence from D.M. Sanders, LMSW, of the Vet Center, reported that the severity and frequency of the Veteran's PTSD symptoms directly hindered him in sustaining employment and negatively impacted his relationships with his family members and interactions with other.   

Based on review of the claims file and considering the Veteran's contentions as well as the evidence of record, the examiner should, to the extent possible,

a) discuss the severity of the Veteran's PTSD during the appeal period from November 2, 2007 to September 26, 2012 and the impact of the Veteran's social and occupational functioning.   The Board is particularly interested in any distinctions that might case light upon his situation during this time period;  

b) discuss the impact of Veteran's PTSD symptoms on occupational functioning at the time of the Veteran's November 2008 VA examination (which the examiner at the time failed to address).  

c) indicate whether, at any time pertinent to the November 2, 2007 effective date of the award of service connection, to September 26, 2012, has the Veteran's PTSD changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

Complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



